DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered. Accordingly, claims 1-10 are pending, claims 1 & 7-10 are amended.
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
Applicant argues on page six, final paragraph-page seven, paragraphs two-three
“Independent claim 1 is amended to recite "the hardware processor serving as a control unit that generates on the first display screen, according to a determination result of the determiner, an indication of a position of the active ultrasound image relative the predetermined number of more images in the second display screen transitioned next and an indication of a status of the cine-image retain setting before and after the transition ... and displays the first display screen with the indication of the position, the indication of the status, and the first button on a display."
The amendment clarifies that "an indication of a position of the active ultrasound image relative the predetermined number of more images in the second display screen transitioned next" is displayed with the first display screen. Support for this limitation is found, e.g., at paragraph 45 of the specification as originally filed, which discloses that buttons 570 and 580 indicate which side the active ultrasound image is displayed in the 
The combination of Rafter, Kanayama, and Fukai fails to disclose the above limitations because the button of the input device 22 of Kanayama and the icons 101-104 of Fukai, alone or in combination, do not teach or suggest to indicate a position of the active ultrasound image relative to other images in a second display screen having multiple images” (emphasis added)

In response, it is noted that applicant provided [0045] of the specification as filed as support for the present amendments, however, [0045] describes FIG. 4 which depicts “a screen transition between a third display screen and a fourth display screen” (emphasis added) as describes in [0017] of the specification as filed. Claim 1 requires transition from a first display screen to a second display screen, not a transition between a third display screen and a fourth display screen. 
Therefore, it is noted that the features upon which applicant relies (i.e., “a transition between a third display screen and a fourth display screen”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page seven, paragraphs five 
“The Office Action acknowledges that Rafter does not disclose an indication of an arrangement of the active ultrasound image in the second display screen transitioned next and refers to Kanayama and Fukai. 
Kanayama discloses an ultrasonic diagnostic apparatus 1 and is cited as disclosing an input device including a button for inputting an image parallel display mode (see paragraphs 68- 69 of Kanayama). However, there is no teaching or suggestion in Kanayama for indicating, on a first display screen, a position of the active ultrasound image in the second display screen transitioned next, as now recited in independent claim 1” (emphasis added)

In response, it is noted that Kanayama was not relied upon to teach “for indicating, on a first display screen, a position of the active ultrasound image in the second display screen transitioned next”, however, Kanayama was relied upon to teach generating on the first display screen and an indication of the status of the cine-image retain setting after the transition”, as outlined in the rejection below and on page five of office action mailed 05/25/2021.
Therefore, with respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is noted that the features upon which applicant relies (i.e., “for indicating, on a first display screen, a position of the active ultrasound image in the second display screen transitioned next”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page eight, paragraphs one-two
“Fukai discloses . . . a display screen is divided into an ultrasonic image area Al that displays an ultrasonic image P and an operating part display area A2 used to specify a change to be performed for the ultrasonic image P (paragraph 70 and Figure 7 of Fukai). The image changes to be performed include changing an ROI size 101, changing ROI position 102, changing a position of the ultrasonic image P 103, changing and angle of the ultrasonic image P 104, and changing a Doppler sampling gate of the ultrasonic image P 105 (paragraph 77). 
The Office Action states that the icons 101-104 provide an indication of an arrangement of the active ultrasound image in the second display. However, the icons 101-104 merely indicate the type of change to the ultrasonic image P and do not disclose an indication of a position of the active ultrasound image in the second display. Accordingly, the combined teachings of Rafter, Kanayama, and Fukai fails to disclose, teach, or suggest "the hardware processor serving as a control unit that generates on the first display screen, according to a determination result of the determiner, an indication of a position of the active ultrasound image relative the predetermined number of more images in the second display screen transitioned next and an indication of a status of the cine-image retain setting before and after the transition ... and displays the first display screen ” (emphasis added)

In response, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Nonetheless in addition to the rejection outlined below, also see [0069] of Fukai which discloses “the displayed state may be changed after the movement of the touch position is completed as well as being changed in real time while the touch position is moving” (emphasis added). Therefore, in light of application’s definition of an image being an active image, as defined in [0006] of the specification as filed which defines the active setting as being the “selecting state”, and that the applicant acknowledges the process of arranging ultrasound images and buttons on a display so that the arrangement of the buttons for active setting in a two-image screen is intuitively easily understood” is known in the art “has been known (see JP 2014-147543 A)”, the current selected ultrasound image in Fukai is an active ultrasound image. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the phrases “a second display screen having a predetermined number of more images” and “an indication of a position of the active ultrasound image relative the predetermined number of more images in the second display screen transitioned next and an indication of a status of the cine-image retain setting before and after the transition” in lines 12-15, which renders the claim indefinite because it is unclear what the applicant meant to recite by reciting the second display screen as “having” the predetermined number of more images , e.g. the predetermined number of more images are concurrently displayed on the second display screen, or the predetermined number of more images are stored in the memory of the second display screen; it is also unclear if the predetermined number of more images  are meant to refer to include the active ultrasound image once the active ultrasound image has transition to the second display screen. It is also unclear how/by what computational mechanism the indication of the position of the active ultrasound image has been/is being defined relative or in/with respect to, it is unclear if the position of the active ultrasound image relative the predetermined number of more images is the detected position signal on a screen which corresponds to the detected the XY coordinate of the point pressed with a user’s finger on the screen as described in [0067] of the PG Pub for this application.
Claims 2-10 are also rejected due to their dependency on claim 1 in light of the above rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rafter et al. (US20040077952, hereinafter “Rafter”) in view of Kanayama et al. (US20130184582, hereinafter “Kanayama”) and Fukai et al. (US20100321324, hereinafter “Fukai”).
Regarding claim 1, Rafter discloses an ultrasound diagnostic imaging apparatus which generates ultrasound image data based on a reception signal generated by an ultrasound probe, which transmits and receives ultrasound to and from a test subject, and displays an ultrasound image (“When the diagnostic image-acquisition system 110 is an ultrasound imaging system, ultrasound energy echoes received in the ultrasound transducer 217 as a result of transmitted ultrasound energy can be used to produce images that capture the heart muscle during specific events within the heart cycle” [0059]; fig. 7A which is a diagnostic image display), the apparatus comprising: 
a cine-memory that stores cine-image data of the ultrasound image which is an active ultrasound image (memory 402, fig. 4 which stores image loops [0076] wherein “diagnostic image-acquisition system 110 can be triggered as explained above to capture diagnostic images in real-time for motion studies of the various structures of the patient-under-test's heart” [0077] and the diagnostic image-acquisition system 110 can be an ultrasound imaging system [0026]); and 

the hardware processor serving as a control unit that generates on the first display screen, according to a determination result of the determiner, an indication of a position of the number of images and/or their individual locations in memory 402, thereby the number and order of images are predetermined by the storage of the images in the memory 402.  As the number and location of each image of the diagnostic images is predetermined, the image manager 416 can  provide a composite view of the predetermined one or more diagnostic images in real-time for motion studies to the user, and also present to the user, via the operator interface 610 of the image-management system 120, the operator preferences 624 which are set to include information that describes the relative position and size of each of a plurality of diagnostic images, therefore, knowing the number of images and/or their individual locations in memory 402 and the relative position and size of each of a plurality of diagnostic images, the position of the currently selected/active image relative to the other images can be known to the user), and while Rafter discloses an indication of the status of the cine-image retain setting before the transition ([0087] before the transition, an indication of the status of the cine-image retain setting is provided because the display of the ultrasound images is an indication that the cine-image retain setting was set to retain the images, because the images being displayed were acquired earlier and saved after the transition.
However, Kanayama, also in the field of displaying ultrasound cine loops, does teach generating on the first display screen (screen with a single ultrasound image on display unit 21 after the transition (Kanayama discloses a display of one ultrasound image and transitioning to a display with two ultrasound images [0069], wherein one of the ultrasound images after the transition is an “image stored in the cine memory 17 in accordance with the specific display layout output from the storage unit 19” [0061], thus serving as an indication that the cine-image retain setting status is set to retain an image; relation between the layout setting unit 16, image combining unit 18, and storage 19 are described in [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an indication of the status of the cine-image retain setting after the transition in order for the clinician operating the imaging equipment to ensure the equipment is operating properly by saving or not saving images being acquired ([0088] of Kanayama).
Modified Rafter does not disclose the hardware processor serving as a control unit that generates on the first display screen an indication of a position of the active ultrasound image in the second display screen transitioned next.
However, Fukai, also in the field of displaying ultrasound images, does teach the hardware processor serving as a control unit (input controller 6 and display controller 3 that control the touch panel 5 and display 4 ([0067] and fig. 5), respectively, both of which are part of the display of fig. 7 [0071]) that generates on the first display screen (fig. 7) an indication of a position of the active ultrasound image in the second display screen transitioned next (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, icons 101-104 provide an indication of the position of the ultrasound image in the second display 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as a control unit that generates on the first display screen an indication of an positioned of the active ultrasound image in the second display screen transitioned next in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].
Regarding claim 2, modified Rafter further discloses the hardware processor serving as the control unit generates on the first display screen (diagnostic image viewer 710, fig. 7A) a second button for accepting an input as to whether or not to retain the cine-image data (clear pushbutton 753, fig. 7A; specifically, "Clear pushbutton 753 is associated with logic that removes the diagnostic images of the tissue(s) of interest 722, 732” [0087]), which is stored in the cine-memory before the transition (images displayed were acquired earlier in a stress examination [0087] and therefore were saved to memory for later display [0076]-[0077]), after transition (as described above, the clear pushbutton removes the diagnostic images [0087], which therefore accepts input as to whether the cine-image data is being retained after the transition from the current images that may or may not be cleared to the next images on the display), and displays the first display screen on the display (diagnostic image viewer 710, fig. 7A described in [0086] which is displayed with image management system 120 [0087] which includes image display 700), 
Regarding claim 4, modified Rafter does not disclose the hardware processor serving as the control unit sets an input on the first button to be disabled for a transition into the second display screen, where a same active ultrasound image is positioned, after the transition into the second display screen having the predetermined number of the images.  
However, Kanayama further teaches the hardware processor serving as the control unit sets an input on the first button to be disabled for a transition into the second display screen, where a same active ultrasound image is positioned, after the transition into the second display screen having the predetermined number of the images (“When the operator presses the image parallel display mode input button while one ultrasonic image or ultrasonic image is displayed on the display unit 21, the number of ultrasonic images to be displayed on the display unit 21 is switched from one to a plural number (e.g., two). With this switching operation, the display unit 21 displays a plurality of ultrasonic images in the specific display layout set by the layout setting unit 16” [0069]. Therefore, this button is operable when the display is one ultrasonic image, and is not in use once the display has already transitioned to parallel display mode (second display screen), and therefore is effectively disabled). 

Regarding claim 6, modified Rafter further discloses the predetermined number is two (fig. 7A, with left-side diagnostic-image panel 720 and a right-side diagnostic-image panel 730 [0086]).  
Regarding claim 8, modified Rafter further discloses the hardware processor serving as the control unit makes the first display screen including the first button (display 7A, includes a first button, loop pushbutton 751) switch a display from a display screen in which two images are positioned horizontally and transition into the second display screen in which the two images are positioned vertically (“Those skilled in the art will understand that while the sample diagnostic-image panels in FIG. 7A are shown in a side-by-side orientation that alternative image orientations are possible. For example, a diagnostician may prefer to have paired images displayed in a vertical arrangement” [0097], the directional arrangement is interpreted to mean vertical position).
Rafter does not disclose the display screen including the first button includes a third button which accepts an input as to switch a display between the first button corresponding to the transition into the second display screen in which two images are positioned horizontally and the first button corresponding to the transition into the second display screen in which the two images are positioned vertically. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a third button to switch the display from horizontal to vertical because “to execute laterally parallel display [horizontal], it is necessary to hide left and right end portions of display images by predetermined widths so as to fit them in the display areas on the display screen, as shown in, for example, FIG. 9” [0055], therefore it would be desirable to positioned them vertically to avoid hiding right and left portions of the images.
Regarding claim 9, modified Rafter further discloses a button region of the first display screen (fig. 7A, the buttons are displayed in the button portion of the display screen 710) in which the first button is displayed (loop pushbutton 751, fig. 7A), and which is separate from an image 
Rafter does not disclose the indication of the position of the ultrasound image after the transition and the indication of the {00450152 }4status of the cine-image retain setting are displayed in a button region of the first display screen.
However, Kanayama further teaches the indication of the position of the ultrasound image after the transition and the indication of the {00450152 }4status of the cine-image retain setting are displayed in a button region of the first display screen (“image parallel display mode button” [0069] which is displayed when the first display screen (a single ultrasound image) is displayed on the display unit 21 [0069] and pressing this button while one ultrasonic image is displayed on the display unit, the number of ultrasound images to be displayed on the display unit is switched from one to a plural number (e.g., two) [0069], so this button indicates the positioned of the ultrasound image that would occur after the transition and indicates the status of the cine-image retain setting because one of the ultrasound images in the plural number display is an “image stored in the cine memory 17 in accordance with the specific display layout output from the storage unit 19” [0061], thus serving as an indication that the cine-image retain setting status is set to retain an image; relation between the layout setting unit 16, image combining unit 18, and storage 19 are described in [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate indication of the position of the ultrasound image and the indication of the {00450152 }4status of the cine-image retain setting are displayed in a button region for ease of use with a more organized and multi-purpose display.
active ultrasound image after the transition is displayed in a button region of the first display screen (emphasis added).
However, Fukai does teach the indication of the position of the active ultrasound image after the transition is displayed in a button region of the first display screen (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, icons 101-104 provide an indication of the position of the ultrasound image in the second display screen transitioned to next as each icon 101-104 displays the change in the displayed image that would occur on the next (second) screen once touched by the user [0071] – icon 101 displays the image P changing in size, icon 102 displays the image P’s ROI changing, icon 103 displays the position of the image P changing, and icon 104 displays the angle of the image P changing [0077]; the icons are in operating part display area A2 (button region) and the image region is A1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate indication of the position of the active ultrasound image after the transition is displayed in a button region of the first display screen in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].
Regarding claim 10, modified Rafter does not disclose that at least one of the first button and another button in the button region provide(s) the indication of the position of the ultrasound image and the indication of the status of the cine-image retain setting.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first button and/or another button in the button region provide(s) the indication of the position of the ultrasound image and the indication of the status of the cine-image retain setting for ease of use with a more organized and multi-purpose display.
Modified Rafter does not disclose that at least one of the first button and another button in the button region provide(s) the indication of the position of the active ultrasound image (emphasis added).
However, Fukai does teach that at least one of the first button and another button in the button region provide(s) the indication of the position of the active ultrasound image (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate at least one of the first button and another button in the button region provide(s) the indication of the position of the active ultrasound image in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Rafter, as applied to claims 2 and 6, respectively, in further view of Ota (US20140221835).
Regarding claim 3, modified Rafter does not disclose the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the second display screen having the predetermined number of the images.
However, Ota, also in the field of ultrasound imaging, does teach the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the second display screen having the predetermined number of the images (The second button corresponds to “store” button in fig. 21. As seen in any of the acquisition screens (figs. 5-19), the store button B2 is active. When the screen transitions to the obtained image editing 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit sets an input on the second button to be disabled after the transition into the display screen having the predetermined number of the images in order to eliminate confusion of the user as input on the second button had already been accepted in order to transition the screen, and therefore pressing the second button would not cause the system to perform additional steps.
Regarding claim 7, Rafter further discloses the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the ultrasound image (“Loop pushbutton 751 is associated with logic that displays successive diagnostic images within both the right and left-side diagnostic-image panels 730, 720, respectively” [0087], fig. 7A), and sets the first button as a button which accepts a transition into the second display screen including two ultrasound images (loop pushbutton 751 transitions into a display screen including two ultrasound images in left and right panels [0087]), the active ultrasound image and an inactive ultrasound image (“right-side diagnostic-image panel 730 includes a diagnostic image of tissue(s) of interest 732 acquired after the diagnostic image presented in the left-side diagnostic-image panel 720 as can be seen by the perfusion of contrast agent in the blood supply entering the cardiac vessel from the right” [0086], wherein the right side image can be interpreted as the active image, and the left side image can be interpreted as 
Rafter does not disclose accepting an input as to whether to arrange position the ultrasound images on the left and right sides or on the upper and lower sides when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner.
However, Kanayama further teaches accepting an input as to whether to arrange positioned the ultrasound images on the left and right sides or on the upper and lower sides (“operator presses the image parallel display mode input button while one ultrasonic image or ultrasonic image is displayed on the display unit 21, the number of ultrasonic images to be displayed on the display unit 21 is switched from one to a plural number (e.g., two). With this switching operation, the display unit 21 displays a plurality of ultrasonic images in the specific display layout set by the layout setting unit 16” [0069], wherein the layout setting unit 16 determines if the images should be positioned laterally parallel (left and right) or vertically (up and down) [0071], as seen in figs. 9 and 5 respectively) when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner (wherein one of the ultrasound images after the transition is an “image stored in the cine memory 17 in accordance with the specific display layout output from the storage unit 19” [0061] and relation between the layout setting unit 16, image combining unit 18, and storage 19 are described in [0048]-[0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accepting an input for ultrasonic image position in order to maximize the ability to compare multiple images effectively.
 discloses the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image (emphasis added).
However, Fukai does teach that the hardware processor serving as the control unit (input controller 6 and display controller 3 that control the touch panel 5 and display 4 [0067] and fig. 5, respectively) sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image (the ultrasonic image P displayed in first display (fig. 7) is the active ultrasound image [0070]-[0071] and [0077]; with this, any one of icons 101-104 serve as buttons that when pressed change the display of ultrasonic image P; for example, icon 101 corresponds to the first button as this button accepts a transition into a second display where the active ultrasound image P has changed in size [0071] and [0077]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit sets the first button as a button which accepts a transition into the second display screen including the active ultrasound image in order to provide a clear visual of the change that would be occurring to the active image if the icon was pressed and therefore avoid user error by pressing an icon not clearly labeled in this manner [0071].
Modified Rafter does not disclose accepting an input as to whether to position the active ultrasound image on the left or right side or on the upper or lower side when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner, and accepting a transition into the second display screen including the active ultrasound image and a blank image when the cine-image data stored in the cine-memory before 
However, Ota, also in the field of ultrasound imaging, does teach accepting an input as to whether to position the active ultrasound image on the left or right side (“control unit 108 judges whether there is operation to switch the active display region (step S204). Specifically, in the horizontal display mode, an L button which allows the ultrasound image displayed on the left side to become active and an R button which allows the ultrasound image displayed on the right side to become active is displayed in a predetermined display region on the display screen. In the horizontal display mode, the control unit 108 receives operation of touching the L button and the R button so as to be able to judge the operation of switching the active display region” [0088]) or on the upper or lower side (“Alternatively, in the vertical display mode, a U button which allows the ultrasound image displayed on the upper side to become active and a D button which allows the ultrasound image displayed on the lower side to become active is displayed in a predetermined display region on the display screen. In the vertical display mode, the control unit 108 receives operation of touching the U button and the D button so as to be able to judge the operation of switching the active display region” [0088]) when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner (“based on the ultrasound image data stored in the image memory unit 105a, for example, the control unit 108 displays on the display screen of the display unit 107a an ultrasound diagnostic screen D in which an ultrasound image UD is displayed in an ultrasound image display region U1 as shown in FIG. 5. The control unit 108 repeats the above operation parallel in later processing” [0084]), and accepting a transition into the second display screen including the active ultrasound image and a blank image (fig. 21 shows a thumbnail window SL 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate accepting an input as to whether to position the active ultrasound image on the left or right side or on the upper or lower side and transitioning into a display screen including the ultrasound image and a blank image in order to maximize the ability to compare multiple images effectively, and enable the user to look at only one image despite the multi-image display as the clinician may only desire to look at a single ultrasonic image, respectively.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rafter in view of Kanayama and Fukai, as applied to claim 1, in further view of Yamakawa et al. (US 6,217,515) (hereinafter “Yamakawa”).
Regarding claim 5, Rafter further discloses the hardware processor serving as the control unit divides the cine-memory (memory 402, fig. 2) into a number of memory regions (“image loop-length parameter identifying a number of images and/or their individual locations in memory 402” [0076]) including a memory region storing last cine-image data before the transition when the cine-image data stored in the cine-memory before the transition is determined to be retained after the transition by the determiner  (image loops that are being 
Modified Rafter does not disclose the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions.
However, Yamakawa, also in the field of ultrasound imaging, does teach the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions (“The cine memory 4 consists of, for example, image memories m1-m100 capable of storing a hundred images. The controller 7 sequentially stores images obtained by scanning the subject into the image memories m1-m100 in time order” col. 4, lines 11-15; fig. 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hardware processor serving as the control unit divides the cine-memory into a predetermined number of memory regions in order to better organize the image data stored for more efficient retrieval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY J SHAFQAT/Examiner, Art Unit 3793      

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793